DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0074101) in view of Hu (US 2014/0097885)
Regarding claim 1:
Wu discloses:
a capacitive touch sensor configured to generate a sensing capacitance (Fig. 1: TK1); and 
a pressure sensing circuit coupled to the capacitive touch sensor, configured to generate a pressure sensing value (Figs. 1, 2), and including: 
a converter coupled to an input pin, configured to receive a sensing signal provided from the input pin, and output an analog voltage signal (Fig. 1: 10), wherein a content of the sensing signal is the sensing capacitance generated by the capacitive touch sensor (paragraph 37), and the converter is a capacitor voltage converter (paragraph 39);
a cancellation circuit coupled between the converter and the input pin, configured to generate a cancellation signal, and enable the converter to output the analog voltage signal according to the sensing signal that is added by the cancellation signal (Fig. 1: 12), wherein a magnitude of the cancellation signal is the same as a magnitude of the sensing capacitance generated by the capacitive touch sensor that is not pressed (paragraph 58);
an analog-to-digital converter (ADC) coupled to the converter and configured to convert the analog voltage signal into a digital voltage signal (Fig. 1: 14); and 
a digital signal processor coupled to the ADC and configured to generate the pressure sensing value corresponding to the sensing signal according to the digital voltage signal (Fig. 1: 16);
wherein the sensing capacitance generated by the capacitive touch sensor from a user pressing the key is greater than that from the user touching the key (paragraph 3), and uses the cancellation circuit to attenuate the sensing capacitance generated by the capacitive touch sensor to avoid the capacitor voltage converter from overflowing due to receiving a large sensing capacitance generated by the capacitive touch sensor for the user pressing the key (paragraph 41).
Wu does not disclose:
“A touch keyboard, comprising: 
“a key set;” wherein
the capacitive touch sensor is “coupled to the key set.” 
Hu discloses:
A touch keyboard (abstract), comprising: 
a key set (paragraph 39); wherein
the capacitive touch sensor is coupled to the key set (as per, e.g., paragraph 43).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Wu the elements taught by Hu.
The rationale is as follows:
Wu and Hu are directed to the same field of art.
Wu is directed to a capacitive touch sensor but doesn’t explicitly discuss where such a sensor might be used. Hu shows that a touch keyboard is one known use. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Wu in view of Hu discloses:
wherein the input pin is used to couple the pressure sensing circuit to an output terminal of the capacitive touch sensor (as seen in Wu Fig. 1).
Regarding claim 3:
Wu in view of Hu discloses:
wherein the converter includes: 
an operational amplifier having an inverting input terminal coupled to a node between the input pin and the cancellation circuit (Wu Fig. 2: 210), 
a non-inverting input terminal coupled to a ground voltage (Wu Fig. 2: 210), and 
an output terminal coupled to the analog-to-digital converter (Wu Fig. 2: 210 to 14); and 
a negative feedback circuit coupled between the inverting input terminal of the operational amplifier and the output terminal of the operational amplifier (Wu Fig. 2: 220), wherein 
the negative feedback circuit is composed of a first capacitor and a first switch connected in parallel with each other (as seen in the figure), and the first switch is controlled by a first control signal to be turned on or off (the first control signal is TS1 in Wu Fig. 2, paragraph 46).
Regarding claim 4:
Wu in view of Hu discloses: 
wherein the pressure sensing circuit further includes: 
a second switch coupled between the input pin and the node (Wu Fig. 2: SW2), and controlled by a second control signal to be turned on or off (Wu paragraph 47); and 
a third switch coupled between the input pin and the ground voltage (Wu Fig. 2: SW3), and controlled by the first control signal to be turned on or off (Wu paragraph 45); wherein 
the first switch and the third switch are controlled to be turned on simultaneously by the first control signal (Wu paragraph 45), and on-times of the first switch and the third switch controlled by the first control signal are staggered with on-times of the second switch controlled by the second control signal (as seen in Wu Fig. 2: TS1 and TS2).
 Regarding claim 5:
Wu in view of Hu discloses:
wherein the cancellation circuit is a branch connection, which is coupled between the node and the ground voltage, and is configured to reduce the sensing capacitance generated by the capacitive touch sensor, and enable the capacitor voltage converter to output the analog voltage signal according to the reduced sensing capacitance (Wu Fig. 2: this circuit is identical to applicant’s). 
Regarding claim 6:
Wu in view of Hu discloses:
wherein the branch connection includes: 
a constant current source circuit, configured to, in response to the second control signal controlling the second switch to be turned on, attenuate the sensing capacitance generated by the capacitive touch sensor according to a preset parameter to enable the capacitor voltage converter to output the analog voltage signal according to the attenuated sensing capacitance (Wu Fig. 2: 120a). 
Regarding claim 24:
Wu in view of Hu discloses:
A touch keyboard (taught by Hu as discussed above), comprising: 
a key set (Hu paragraph 39); 
a capacitive touch sensor coupled to the key set, configured to generate a sensing capacitance (Hu paragraph 43); and 
a pressure sensing circuit is coupled to the capacitive touch sensor, configured to generate a pressure sensing value (Hu paragraph 48, or Wu: abstract), and including: 
a converter coupled to an input pin (Wu Fig. 1: 10), configured to receive a capacitance sensing signal provided from the input pin (Wu Fig. 1: S1) and output a circuit signal corresponding to a pressure value sensed by the capacitance sensing signal (Wu Fig. 1: VS1; paragraph 36), wherein a content of the sensing signal is the sensing capacitance generated by the capacitive touch sensor (Wu paragraph 37), and the converter is a capacitor voltage converter (Wu paragraph 39); and 
a cancellation circuit coupled between the converter and the input pin (Wu Fig. 1: 12), configured to generate a cancellation signal (Wu Fig. 1: S2), and enable the converter to output the circuit signal according to the capacitance sensing signal being added with the cancellation signal (Wu Fig. 1: S1+S2), wherein a magnitude of the cancellation signal is the same as a magnitude of the sensing capacitance generated by the capacitive touch sensor that is not pressed (Wu paragraph 58);
wherein the sensing capacitance generated by the capacitive touch sensor from a user pressing the key set is greater than that from the user touching the key set (Wu paragraph 3), and the touch keyboard uses the cancellation circuit to attenuate the sensing capacitance generated by the capacitive touch sensor to avoid the capacitor voltage converter of the touch keyboard from overflowing due to receiving a large sensing capacitance generated by the capacitive touch sensor from the user pressing the key set (Wu paragraph 41).
Regarding claim 25:
Wu in view of Hu discloses:
wherein the circuit signal is a voltage signal (Wu paragraph 35), and a voltage value of the voltage signal is proportional to the pressure value sensed by the capacitance sensing signal (as follows from the circuits of Wu Figs. 1-2).
Regarding claim 26:
Wu in view of Hu discloses: 
wherein the voltage signal is an analog voltage signal (Wu paragraph 35), and the converter is further coupled to an analog-to-digital converter and configured to convert the analog voltage signal into a digital voltage signal (Wu Fig. 1: ADC). 
Regarding claim 27:
Wu in view of Hu discloses:
wherein the pressure sensing circuit further includes a digital signal processor coupled to the ADC, and configured to generate the pressure sensing value corresponding to the capacitance sensing signal according to the digital voltage signal (Wu Fig. 1: 16). 

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
Applicant argues (page 12) that Wu does “not specifically teach that a magnitude of the cancellation signal is a same as a magnitude of the sensing capacitance generated by the capacitive touch sensor that is not pressed.”
But Wu does disclose this. 
Here’s how applicant describes this in their specification (paragraph 42): “the magnitude of the cancellation signal S2 generated by the signal generator 3222 can be the same as the magnitude of the sensing capacitance of the capacitive touch sensor TK1 that is not pressed.”
Here’s how Wu describes it (paragraph 58): “the cancellation signal S2 generated by the signal generator 122 can be equal to the inductive capacitance generated by the capacitive pressure sensor TK1 when the capacitive pressure sensor TK1 has not been applied with any pressure.”
	As can be seen the two descriptions are nearly identical. This is probably because applicant and Wu are claiming the exact same circuit. They not only perform the same function – they are exactly the same. The only difference is that applicant’s circuit is used in a touch keyboard. Wu doesn’t disclose the keyboard. But as it is taught by Hu the claims are obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694